Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the restriction notice, the applicant has amended the claims such that the previously identified groups now contain limitations such that they not longer are patentably distinct, nor do the individual groups represent an additional search burden.
As such the restriction is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in the independent claims, the pertinent portion pertaining to the abstract idea is bolded:
1. Currently Amended) A method performed by a processor of a computing system, comprising:
receiving, a first seismic dataset generated using a first type of survey system;
receiving, a second seismic dataset generated using a second type of survey system;
processing a first seismic dataset and a second seismic dataset to generate a seismic image, wherein said processing comprises:
filtering a first seismic dataset to generate a first filtered seismic dataset having a first bandwidth;
filtering a second seismic dataset to generate a second filtered seismic dataset having the first bandwidth;
estimate a time shift volume between the first filtered seismic dataset and the second filtered seismic dataset;
determining a frequency band and a portion of the second seismic dataset based on a signal-to-noise ratio (SNR) of the first seismic dataset and the second dataset;
combining the aligned dataset with the portion of the second dataset to generate a combined dataset having the frequency band; and
generating a seismic image based upon the combined dataset, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards.

10. (Currently Amended) A tangible, non-transitory, machine-readable media, comprising instructions configured to cause a processor to:
receive a first seismic dataset generated using a first type of survey system;
receive a second seismic dataset generated using a second type of survey system;
filter the first seismic dataset to generate a first filtered seismic dataset having a first bandwidth;
filter the second seismic dataset to generate a second filtered seismic dataset having the first bandwidth;
estimate a time shift volume between the first filtered seismic dataset and the second filtered seismic dataset:
apply the time shift volume to the first seismic dataset to generate an aligned dataset;
determine a frequency band and a portion of the second seismic dataset based on a signal-to-noise ratio (SNR) of the first seismic dataset and the second dataset; and
combine the aligned dataset with the portion of the second seismic dataset to generate a combined dataset having the frequency band and an increased SNR at the frequency band relative to a second SNR of the first seismic dataset at the frequency band.

17. (Currently Amended) A device, comprising:
a processor configured to:
receive a first seismic dataset generated using a first type of survey system;
receive a second seismic dataset generated using a second type of survey system;
filter the first seismic dataset to generate a first filtered seismic dataset having a first bandwidth;
filter the second seismic dataset to generate a second filtered seismic dataset having the first bandwidth;
estimate a time shift volume between the first filtered seismic dataset and the second filtered seismic dataset;
apply the time shift volume to the first seismic dataset to generate an aligned dataset: 
determine a frequency band and a portion of the second seismic dataset based on a signal-to-noise ratio of the first seismic dataset and the second dataset;
combine the aligned dataset with the portion of the second seismic dataset to generate a combined dataset having the frequency band, and
generate a seismic image based upon the combined dataset, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the generating of a generic seismic image without integration into a practical application by integrating the abstract idea into a significant additional element.  
The limitation “receiving a seismic dataset…” is insignificant extra solution activity.  The use of an unnamed generic “type of survey system” disassociates the limitation from any positive recitation of the use a particular device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The limitations “generating a seismic image” are a generic data reporting step of general data associated with a formation examined with acoustic measurements.  There is no specificity of the type of data, e.g. the particular measured parameter, nor of any particular image based on the undefined data.  Thus the limitations are merely statements of insignificant extra solution activity in the overall field of use of data related to subterranean formations.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus the independent claims 1, 10 and 17 are deemed patent ineligible under 35 USC 101.
The dependent claims 2-9, 11-16 and 18-20 just further describe: additional details concerning the abstract idea; provide further descriptions of the data considered; or recite other insignificant extra solution activities.  The dependent claims further fail to  provide any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.
Regarding the Prior Art
The prior art contains many examples of combining seismic data sets from different types of survey systems.  One example of a survey system is one where the datasets comprise measurements from emitters and receivers directly above a particular reflecting feature.  A second type of survey system is one where the datasets comprise measurements from emitters and receivers which are at an equal horizontal distance from a particular reflecting feature.  These datasets can be combined into stacks using an AVO method typically referred to as Amplitude-variation-with-offset (AVO) seismic inversion.  In this system datasets from different horizontal positions with respect to the reflecting feature being examined are used in the analysis.
As an example Kato et al., “Joint AVO Inversion for Time-Lapse Elastic Reservoir Properties” teaches combining multiple datasets, filtering the data, and obtaining time-shift volumes obtained from cross correlation (page 5 paragraphs 1 and 3).
Pandey et al., “Low Frequency Based Seismic Data Processing: An Effective Tool for Direct Hydrocarbon Indicator in Complex Lithological Environment”, teaches using particular frequency bands of seismic data for determining the presence of hydrocarbons (Abstract).
However the prior art is silent concerning the similar limitations in the independent claims reciting: “determine a frequency band and a portion of the second seismic dataset based on a signal-to-noise ratio of the first seismic dataset and the second dataset; combine the aligned dataset with the portion of the second seismic dataset to generate a combined dataset having the frequency band”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857